Title: To Alexander Hamilton from John F. Hamtramck, 5 February 1800
From: Hamtramck, John F.
To: Hamilton, Alexander


Pittsburgh February 5th. 1800
Sir
The reason of my troubling you with this Letter, is that I had calculated on receiving Orders from you on some points that were mentioned in some of my Letters to General Wilkinson; this opinion was founded on the difficulty of my hearing from that General occasioned by the very great distance between us. It is also not improbable that some of my Letters may be obscure to you, tho inteligible to him, his knowing well their text; and least it should be the case I will observe that when I wrote him on the organization of the Troops, I alluded to the organization he had ordered of the 1st. 2 and 3d Regiments; some Companies of one were to be transfered to another, as also some Officers—but by a subsequent Order he directed me not to do anything in it till further Orders. The Secretary of War having he said objected to the organization; in this was also comprehended the relief of Detroit next Spring by the 1st Regiment, and a part of that Garrison was directed to be transfered to the first Regiment, which made me say to him in my Letter of the 20th ultimo (a copy of which I have had the honor to send you) that his having directed me to do nothing in the organization till further orders, had also prevented me from doing anything in the movements which were to take place in the Spring, for the latter was so much connected with the organization that it was impossible to execute one without interfering with the other. The General in his arrangements had himself appointed the Pay Master, Qr. Master and Adjutants of the 1st & 2d Regiments, which circumstance made me observe to him in my Letter of the 1st of December, that I believed a Pay Master had been elected in the 2d Regiment, and that one was probably nominated in the 1st—that in either case I wished to know if those he had appointed were to be, or the others. Since which I have received information that one had actually been appointed in the 2d Regiment, the information of which I had the honor of communicating to you some time ago.
I should long ago have had the honor of writing you on the subject, and detailing such inconveniences as appeared to me to Exist at the time I received his orders, and of those measures which appeared to be the best calculated to promote the arrangements he wished for; but as I no more considered myself intitled to your immediate correspondence, and only the organ of General Wilkinson I declined it.
I have the honor to be sir with very great Respect   your most obedient and very humble servant

J. Hamtramck
Major General Hamilton



P.S. Lieut Payton, the Q M of the 1st Regt is now in the States. I want him very much.

